Citation Nr: 0424582	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  02-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL
	
The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  

Procedural history

The veteran served on active duty from March 1956 to October 
1957.

In February 1999, the RO received the veteran's claim of 
entitlement to service connection for a low back disability.  
In November 1999, the RO denied the claim on the basis that 
it was not well grounded.  The veteran did not appeal that 
decision.  After the enactment of the Veterans Claims 
Assistance Act of 2000 
(the VCAA) in November 2000, which eliminated well 
groundedness from the standard of review, the RO undertook 
readjudication of the claim.  See section 7b of the VCAA, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  In an August 2001 
rating decision, the RO readjudicated and denied the claim.  
The veteran disagreed with the August 2001 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2002.  

The veteran failed to report for a video conference hearing 
which was scheduled to be conducted before a Veterans Law 
Judge in August 2004.  To the Board's knowledge, the veteran 
has offered no explanation as to why he was unable to appear 
and he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2003) [failure to appear for a scheduled 
hearing is treated as a withdrawal of the claimant's request 
for a hearing].  The veteran did have an opportunity to 
present testimony before a Decision Review Officer (DRO) in 
February 2003.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

FINDINGS OF FACT

1.  A preponderance of the evidence is against the veteran's 
assertion that he injured his back during military service 

2.  Competent medical evidence does not reveal that the 
veteran's claimed low back disability is causally related to 
his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002);  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a back injury.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA. The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert,  
1 Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to 
the enactment of the VCAA by applying the now-obsolete well 
groundedness standard. See, e.g., the November 1999 rating 
decision.  More recently, the RO applied the current standard 
of review in the August 2001 rating decision.  Thus, any 
deficiency in the RO's previous adjudication was remedied.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard of review in adjudicating the 
veteran's claim.

The Board additionally observes in passing that the initial 
denial of the veteran's claim in November 1999 as being not 
well grounded has been rendered non-final due to the 
provisions of the VCAA.  Accordingly, in the absence of a 
final claim the veteran need not submit new and material 
evidence to reopen the claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the June 2002 
statement of the case (SOC), and by the September 2002 and 
June 2004 supplemental statements of the case (SSOCs). 
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated March 
2001. This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him that he could 
provide medical evidence showing that his low back disability 
was related to his military service. Specifically, he was 
advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for the low back 
disability. He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.

The Board notes that, even though the letter requested a 
response within approximately two months, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  

The fact that the veteran's claim was adjudicated by the RO 
in August 2001, prior to the expiration of the one-year 
period following the March 2001 notification of the veteran 
of the evidence necessary to substantiate his claim, does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was properly notified of his statutory 
rights.

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in August 2001). Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown,  
4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  VA forwarded medical record 
requests to all health care providers identified by the 
veteran.  The evidence of record includes a VA medical 
examination report, service medical records, Social Security 
Administration records, statements from various friends and 
family members as well as private and VA medical records.  
Additionally, records were requested from the Chelsea Naval 
Hospital, but none were located and there is no suggestion in 
the record that such records, if they ever existed, still 
exist.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  
The veteran has not identified any additional evidence that 
exists and has not been obtained.

The veteran has also been accorded appropriate opportunity to 
present evidence and argument in support of his claim. See 38 
C.F.R. § 3.103 (2003). The veteran testified before a DRO at 
the RO in February 2003; he failed to appear at a scheduled 
video conference hearing before the Board on August 10, 2004.  

he veteran indicated at his hearing before the DRO that he 
would obtain sworn statements from fellow navy veterans who 
were present at the time of the alleged incident.  He has not 
produced the statements.

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA. Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2003).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997). In Voerth 
v. West,  
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Factual Background

The veteran served on active duty in the United States Navy 
from March 1956 to October 1957.  During this time, the 
veteran served as an engine man aboard the USS Wadleigh.  The 
veteran has reported that in November 1956 he was repairing 
an engine in rough seas when the engine he was working on 
fell off a table onto him, causing a severe back injury.  The 
veteran claims he was treated aboard ship and that he 
received additional treatment several months later, in April 
1957, at the Chelsea Naval Hospital.

Service medical records as well as the veteran's separation 
exam are negative for a back disorder of any kind and contain 
no mention of the alleged incident or any accompanying 
treatment.  As was noted by the Board in its VCAA discussion, 
above, records pertaining to the alleged medical treatment of 
the veteran were requested from the Chelsea Naval Hospital, 
but none were located.

Medical records reveal that the veteran first sought 
treatment for a back disorder in 1987, some thirty years 
after service.  At that time, the veteran indicated that 
while he had experienced some back pain for the previous 
twenty years (which would have identified the onset of his 
back pain more than a decade after service), his back 
condition worsened significantly following a 1987 accident at 
work in which he experienced severe sudden onset low back 
pain while loading an attachment for a paver.  This 1987 
injury led to the veteran undergoing a discectomy later that 
year and marked the beginning of the continual worsening of 
the veteran's back disability.  Osteoarthritic changes in the 
lumbar spine were also noted in a 1991 X-ray.  The veteran's 
back condition eventually led to an award of Social Security 
disability benefits in 1996.  

The veteran filed an initial claim of entitlement to VA 
compensation for a back disability in February 1999.  He 
indicated that he had back problems due to the alleged 1956 
accident.

The veteran testified at a personal hearing before a DRO in 
February 2003.  In essence, the veteran reiterated his claim 
of a November 1956 accident aboard the USS Wadleigh in which 
an engine fell off a table in rough seas onto the veteran, 
resulting in a severe back injury.  The veteran further 
testified that he was treated aboard ship and that he 
received additional treatment several months later in April 
1957 at the Chelsea Naval Hospital.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus. See Hickson, supra.

With respect to the current disability, the May 2004 VA exam 
shows that the veteran currently has lumbar disc disease.  A 
1991 X-ray also revealed osteoarthritic changes in the lumbar 
spine.  Accordingly, the first Hickson element is satisfied 
by medical evidence that the claimed disability currently 
exists.  

With respect to Hickson element (2), disease or injury in 
service, the Board will separately discuss whether a disease 
or injury existed in service.  This distinction is important 
because the provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a), 
discussed above, refer to the existence of chronic disease 
(in this case, arthritis) in service or within the one year 
presumptive period thereafter. 

With respect to in-service disease, there is no indication in 
the veteran's service medical records that a back problem 
existed.  At separation in October 1957, the veteran was 
found to have a normal spine and was negative for any 
musculoskeletal abnormalities.  Although the veteran claims 
to have been treated for his alleged back injury in 1957 at 
Chelsea Naval Hospital, as explained above a search of the 
records of that facility located none relating to the 
veteran.  [The Board observes 
that the veteran appears to have been examined at the Chelsea 
Naval Hospital in August 1956 after expectorating blood 
aboard his ship in Charlestown, Massachusetts.]   

The Board also notes that there is no evidence of arthritis 
within the one-year presumptive period after service.  
Osteoarthritic changes in the lumbar spine were initially 
manifested in 1991, over thirty years after service.

Thus, there is no evidence of chronic disease in service or 
within the one year presumptive period after service.

With respect to in-service injury, the veteran's service 
medical records do not show any mention of a back injury in 
service or the alleged accident aboard the USS Wadleigh.  The 
veteran is the sole source of information concerning the back 
injury.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board has therefore 
reviewed the veteran's statements concerning the alleged in-
service back injury in the context of the entire record.
  
No mention of any back problem is found in the record on 
appeal until the late 1980s, some thirty years after the 
veteran left naval service.  Specifically, in 1987, the 
veteran reported to Dr. J.E.R. that he experienced severe low 
back pain while loading an attachment for a paver in 
connection with his job as a construction foreman.  This 1987 
injury resulted in the veteran having a discectomy in 
November of that year.  No mention was made by the veteran to 
Dr. J.E.R. or any other physician regarding the alleged 
service-related injury.  Because the veteran was seeking 
medical treatment, it seems likely that he would answer 
questions concerning the source of his back injury carefully 
and accurately so that his physicians would have a fully-
informed history of the injury and provide appropriate 
treatment.  The fact that the veteran did not report his 
alleged in-service injury to his physician in 1987, and 
instead pointed to a much more recent back injury severely 
undermines his credibility on this issue. 

There is also the matter of the veteran's own report of the 
onset of back symptomatology.  The Board also observes that 
the veteran also reported to Dr. J.E.R. in his August 1987 
exam that he had back problems for twenty years, but that 
"the episodes have been relatively short lived and [that] he 
was able to get over them with relatively little 
difficulty." Dr. Q.C.M. reported in a May 1999 letter to the 
RO that while he could not locate the veteran's file, he 
seemed to remember the veteran having back problems for 
twenty years.  Finally, the veteran reported to Dr. R.R. in 
her 1995 Social Security consultation exam that he had 
suffered with low back pain for thirty years, which worsened 
following his 1987 injury.  

Assuming arguendo that the veteran's reports were accurate 
[and as discussed above the Board sees no reason for the 
veteran to misrepresent his medical history when seeking 
medical treatment], these reports identify the onset of the 
veteran's back problems to be almost a decade after service.  
Again, the veteran failed to mention to Dr. J.E.R., Dr. R.R. 
or Dr. Q.C.M. anything about alleged accident aboard the USS 
Wadleigh.

In addition, the veteran filed his initial claim of 
entitlement to service connection in February 1999, over 
three decades after he left service.  The fact that the 
veteran failed to seek VA compensation for his alleged back 
injury for over thirty years after service in and of itself 
does not render his current account incredible, although the 
Board considers it strong evidence against the claim.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  However, a delayed claim is not 
the only problem with respect to the veteran's statements.  
The Board finds most disturbing that in connection with the 
veteran's 1995 Social Security disability claim, he reported 
that his back condition first bothered him in 1987 (the year 
of his work-related injury), and that "I have changed jobs 
several times after 1987 because I could not do the work due 
to the back and leg pain," and that "in the years after 
1988 I have gone downhill in my ability to work."  No 
mention of any service-related injury appears in any records 
relating to the veteran's Social Security claim. 

In effect, the veteran has changed his story depending on the 
forum of his claim.  Before the Social Security 
Administration, the veteran identified the onset of his back 
pain to be 1987, the year of his work-related accident.  In 
contrast, the veteran's recent story of an in-service back 
injury has been presented in connection with his current 
claim for VA monetary benefits which was initiated in 1999.  
Self-serving statements are to be expected in connection with 
claims, and such statements are not necessarily suspect.  
However, the Board may properly consider the personal 
interest a claimant has in his or her own case.  See Pond v. 
West, 12 Vet. App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  In this case, there exists very 
powerful evidence, in the form of the veteran's prior 
contradictory statements, which causes the Board to 
disbelieve his current claim of an in-service back injury.  

In weighing the conflicting evidence provided by the veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Thus, the Board places 
far greater weight on the medical records and statements by 
the veteran offered in connection with his 1987 back injury 
and subsequent treatment than his recently revised statements 
to the contrary, which he has proffered in connection with 
his claim for VA monetary benefits.  Such varying accounts 
coupled with the complete lack of any medical evidence of a 
back injury in service fatally impugn the veteran's 
credibility.
Minus the veteran's statement as to an in-service accident 
aboard the USS Wadleigh, the record contains nothing to show 
that the veteran suffered a back injury in service.  

In short, a preponderance of the evidence of record does not 
support the veteran's claim that he suffered a back injury in 
service.  The Board finds that the second Hickson element is 
not met.  The veteran's claim fails on that basis.

Also fatal to the veteran's claim is the fact that no medical 
evidence of record supports the third Hickson element, a 
medical nexus.  Since the veteran did not mention any in-
service back injury to any private or Social Security medical 
examiner, it follows that these records could, and did, not 
contain a nexus opinion that would link the alleged in-
service injury to the veteran's current condition.
Significantly, a May 2004 VA examiner specifically found no 
connection between the diagnosed back disability and the 
alleged in-service incident.  To the contrary, the VA 
examiner found that, "[t]he veteran may well have had low 
back pain prior to the injury in 1987; however, this does not 
appear, given the records at hand to be related to any type 
of service-related injury.  It is as likely as not that the 
veteran's current disabling lumbar condition is related to 
the 1987 work-related accident."

The only evidence which serves to connect the veteran's back 
disability with his service are statements of the veteran and 
various friends and family members. The veteran has 
speculated that his current back problems are related to his 
military service, and the sworn statements received by the 
veteran's friends and family state that the veteran came home 
from service with a back injury. It is now well settled, 
however, that laypersons without medical training, such as 
the veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The veteran's opinion 
and those of his family and friends on medical matters such 
as nexus are accordingly lacking in probative value.

The Board is also aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology. The Board believes that these 
provisions are not for application in this case because 
neither chronicity nor continuity of symptomatology has been 
demonstrated.  First, with respect to chronicity, as 
discussed above there is no indication of a chronic back 
problem (arthritis) in service; indeed, there is no objective 
evidence of any back problem at all.  Second, with respect to 
continuity of symptomatology, there is no objective 
indication of back problems for thirty years after service; 
this includes a negative separation exam, several private 
medical exams and a Social Security disability exam. Finally, 
the veteran's own statements to various physicians indicate 
back pain beginning at the earliest more than a decade after 
service, which grew significantly worse following his 1987 
work injury.  It is undisputed that he did not seek medical 
treatment for three decades after service.

Thus, it appears that the veteran himself is not contending 
that continuous symptomatology existed after service.  In any 
event, supporting medical evidence is required. See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.

In short, for reasons expressed immediately above, Hickson 
element (3) also has not been met. The veteran's claim fails 
on that basis as well.

In summary, although there is medical evidence of a current 
disability, there is no evidence of in-service injury or 
disease or of a medical nexus between the claimed in-service 
injury and the current disability. The second and third 
Hickson elements are not met. Consequently, a preponderance 
of the evidence is against the veteran's claim.  Service 
connection for a low back disability is therefore not 
warranted.

	
ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
                          	Barry F. Bohan					
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



